

115 HR 4838 IH: Youth, Peace, and Security Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4838IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Meng (for herself, Mr. Curtis, Mr. Phillips, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo support the inclusive and meaningful participation of youth in peace building and conflict prevention, management, and resolution, as well as post-conflict relief and recovery efforts.1.Short titleThis Act may be cited as the Youth, Peace, and Security Act of 2021.2.FindingsCongress makes the following findings:(1)There are currently 1.8 billion young people in the world, the largest number ever to have existed. One in 4 youth are directly involved in and affected by conflict.(2)Youth represent the majority of the population in many conflict-affected countries, where on average 50 percent of the population is below the age of 20, and in some countries more than 70 percent of the population is below the age of 30.(3)Around the world, youth remain under-represented in peace building and conflict prevention, management, and resolution, and post-conflict relief and recovery efforts.(4)Violence impacts over 1 billion people globally each year.(5)Youth and youth-led groups and movements led by them have demonstrated the capacity to play critical roles in—(A)de-escalating destructive conflict from spreading;(B)preventing recurring cycles of violence;(C)effectively encouraging defection from armed groups;(D)improving the effectiveness and sustainability of peace processes and agreements;(E)improving social cohesion and tolerance between and among groups;(F)building resilience to violence and recruitment;(G)strengthening a culture of peace and security; and(H)contributing to improved and more inclusive democracy and governance.(6)Youth are critical actors in development at all levels of society, despite personal risks, operational challenges, and limited technical and financial support for their work.(7)Preventive and resilience-based approaches to youth are more effective at reducing violence than hard security responses and at-risk and remedial approaches, which are often counterproductive.(8)Youth who have participated in United States-supported civic engagement and development programs were less likely to participate in or support political violence.(9)Youth participation in the design and implementation of community development strategies is critical for effectively reducing violence and extremism, and increasing peace.(10)Young people, particularly girls, around the world face the added pressure of online harassment, which limits their ability to participate in online peacebuilding movements. In a study by PLAN International, 58 percent of girls reported that they have personally experienced some form of online harassment on social media platforms, and activists in particular attract additional harassment. In the same study, 47 percent of respondents reported being attacked for their opinions.(11)The shrinking of global civic spaces facing youth, as documented in the United Nations Office of the Secretary General’s Envoy on Youth’s report, If I Disappear, shows the complexity of the grave threats, challenges, and barriers against diverse groups of youth active in the civic space, taking the forms of sociocultural, financial, political, legal, digital, and physical.(12)Many national and international mechanisms for the protection of human rights defenders, peacebuilders, and humanitarians usually apply to adults and adolescents, excluding youth, due to their age.(13)United Nations Security Council Resolution 2250 on Youth, Peace, and Security, which was adopted on December 9, 2015, formalized an international framework to address the role of youth in building and sustaining peace and preventing conflict.(14)United Nations Security Council Resolution 2419 on Youth, Peace, and Security, which was adopted on June 6, 2018, calls for increasing and formalizing the role of youth in negotiating and implementing peace agreements.(15)United Nations Security Council Resolution 2535 on Youth, Peace, and Security, which was adopted on July 14, 2020, advocates for the increased protection of youth peacebuilders at risk of violence, creates a two-year reporting mechanism on Youth, Peace, and Security, and recognizes the critical role of youth in mitigating humanitarian crises, such as COVID–19.3.Sense of congressIt is the sense of Congress that the United States Government should—(1)promote the meaningful participation of youth in peace building and conflict prevention, management, and resolution, as well as post-conflict relief and recovery efforts, reinforced through diplomatic efforts and programs;(2)provide assistance to and build the capacity of youth-led organizations dedicated to advancing peace and review administrative and bureaucratic impediments to achieving this aim;(3)build on existing United States Government strategies addressing youth to ensure the meaningful and inclusive participation of youth in decision making at all levels and, at a minimum, such decision making should be designed and assessed in consultation with diverse, representative youth;(4)integrate youth outreach and engagement into relevant conflict-resolution, leadership, and democracy and governance programs supported by the United States Government;(5)include age- and gender-responsive policies and programming in the design, implementation, and evaluation of relevant United States foreign assistance programs; and(6)build on existing United States Government strategies addressing inclusive peace processes and peace and security efforts, including the Women, Peace, and Security Act of 2017 (Public Law 115–68) and the strategy established under section 6, to ensure the meaningful inclusion and participation of young women and to ensure coordination with this strategy.4.Statement of policyIt shall be the policy of the United States to promote the inclusive and meaningful participation of youth in peace building and conflict prevention, management, and resolution, as well as post-conflict relief and recovery efforts, reinforced through diplomatic efforts and assistance programs that—(1)elevate and incorporate mainstream, the perspectives and interests of affected youth into conflict-prevention, violence-reduction, and post-conflict peace building activities and strategies;(2)increase meaningful and inclusive youth participation in program planning and policy development related to conflict-prevention and violence-reduction, democracy and governance, and security-sector initiatives funded by the United States Government;(3)promote the safety, economic security, and dignity of youth in conflict and other fragile environments;(4)provide technical and financial support to diverse youth-led groups, initiatives, and innovations working on issues of peace and security;(5)support the equal access of youth to United States foreign assistance aid distribution mechanisms and services;(6)encourage partner governments to adopt plans to increase meaningful youth participation in peace and security processes and decision-making institutions;(7)recognize the unique context girls and young women experience in conflict settings by adjusting programs and policies that pertain to the achievement of the strategy and policy goals of this Act to protect girls and young women’s online and offline safety, economic security, and dignity, while supporting their equal access to aid distribution and prioritizing programs to improve outcomes in gender equality and their empowerment, and recognizing their critical roles and agency in peacebuilding;(8)recognize the unique challenges facing youth, especially young men with regard to high mental health issues, problems with reintegration after conflict, post-conflict employment issues, and gender norms around masculinity; and(9)recognize the unique challenges facing young people from a variety of different backgrounds and demographics including, but not limited to, race, religion, ethnicity, sexual and gender minorities.5.Establishment of youth coordinator(a)In generalThe President shall designate a current employee of the United States Agency for International Development (USAID) serving in a career or non-career position in the Senior Executive Service or at the level of a Deputy Assistant Administrator or higher to serve concurrently as a coordinator for components of overseas conflict prevention, management, and resolution, and post-conflict relief and recovery efforts related to youth (in this section referred to as the Coordinator).(b)DutiesThe Coordinator shall—(1)have the primary responsibility for the coordination of all resources and international activities of the United States Government appropriated or used for overseas conflict prevention, management, and resolution, and post-conflict relief and recovery efforts related to youth;(2)lead implementation of the strategy established under section 6;(3)lead revision, not less frequently than once every 5 years, of the strategy established under section 6;(4)establish an advisory group of experts to advise the Coordinator on the development and implementation of the strategy established under section 6—(A)which shall be composed of representatives of relevant civil society, international organizations, and United States Government entities;(B)of which not less than 30 percent of such representatives shall be youth, and not less than 50 percent shall be female; and(C)which shall facilitate exchanges between a diverse range of youth leaders across the country to connect youth and government officials around the world on the youth, peace, and security agenda and use these exchanges to provide insight and improvements to the strategy;(5)coordinate with relevant Federal agencies, including the Department of Defense, the Department of State, and the National Security Agency, the United Nations Office of the Secretary-General’s Envoy on Youth and Envoy on Children in Armed Conflict, the private sector and relevant partner entities as appropriate, to carry out the strategy established under section 6 and to align current and future investments with effective, evidence based interventions;(6)provide direction to the design and oversight of grants, contracts, and cooperative agreements with nongovernmental organizations and private sector entities for the purpose of carrying out the strategy established under section 6; and(7)support the designation of a Youth Point of Contact (YPOC) in diplomatic overseas missions and United States Agency for International Development bureaus, as selected by the Coordinator.(c)Restriction on additional or supplemental compensationThe Coordinator shall receive no additional or supplemental compensation as a result of carrying out responsibilities and duties under this section.6.Strategy(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State, in coordination with the USAID Administrator, shall coordinate the development and implementation of a United States whole-of-government strategy to accomplish the policy objective set forth in section 4, which shall—(1)prioritize funding programs that provide training and technical assistance to youth engaged in peace building, violence prevention, mediation, and negotiation and peacekeeping to the extent practicable;(2)integrate youth consultation in program design and implementation as assessment criteria within the procurement process during the United States foreign assistance and acquisition application process;(3)create standards for collecting and analyzing age and gender data for the purpose of developing and enhancing early warning and response systems for conflict, mass violence, and atrocities;(4)support youth peace builders to participate in communities of practice and virtual mentorships programs aimed at improving monitoring, evaluation, reporting, and program management capacities;(5)encourage the development of youth-inclusive transitional justice and accountability mechanisms, disengagement, and reintegration programs;(6)support inclusive education with a focus on context-specific critical thinking skills, socio­emo­tional learning, and conflict resolution;(7)identify and address barriers through age-disaggregated analysis to youth participation in programs described in paragraph (1), improve program design and targeting, as well as recommending any necessary changes to procurement regulations, with a focus on communication technology, that may currently impede youth participation or the meaningful inclusion of youth in peacebuilding efforts;(8)specifically address the impact that expanding internet connectivity, private sector platforms, and emerging technologies play in achieving or impeding the inclusive and meaningful participation of youth in peacebuilding efforts;(9)include youth in assessments of United States peace and security initiatives;(10)support the use of quotas for the direct and gender-equitable participation of youth in all phases of formal peace and political transition processes, from prenegotiation to implementation, including in national dialogues, constitution-making, transitional justice, and other political processes related to peace and security; and(11)facilitate an inclusive and safe environment in which youth actors are provided adequate protection and support from violence to carry out their work in peace and security in relation to this strategy, as well as promote the physical and psychological recovery of young survivors of armed conflict, including those with disabilities and survivors of sexual violence in conflict.(b)Agency-Specific plansThe strategy shall include specific implementation plans from each relevant Federal agency that describes the anticipated technical, financial, and in-kind contributions to integrate the strategy into ongoing planning processes.(c)Regional plansThe strategy shall include specific implementation plans and consideration in consultation with each regional bureau within the United States Agency for International Development, the Department of State, and the Department of Defense as part of ongoing planning processes, including relevant Country Development Cooperation Strategies and Joint Regional Strategies.7.Development assistance to expand training, technical assistance, and grants managed and controlled by youth leaders(a)In generalSection 252 of the Foreign Assistance Act of 1961 (22 U.S.C. 2211a) is amended—(1)in subsection (a)—(A)in paragraph (5), by striking and at the end;(B)in paragraph (6), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(7)assistance to expand training, technical assistance, and grant management managed and controlled by youth leaders.; and(2)by adding at the end the following:(d)DefinitionIn subsection (a)(7), the term youth means individuals who have attained the age of 18 but have not attained the age of 30..(b)Youth, Peace, and Security Fund(1)In generalThe Coordinator is authorized to provide grants, emergency assistance, and technical assistance to eligible youth-led civil society organizations and youth peace building implementers who seek to achieve the following:(A)Peace building.(B)Conflict prevention.(C)Conflict management.(D)Conflict resolution.(E)Post-conflict relief and recovery efforts.(F)Assistance for those who require immediate support in the face of legal and safety concerns due to their participation in the activities described in subparagraph (A), (B), (C), (D), or (E).(2)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this subsection. Amounts appropriated pursuant to the authorization of appropriations under this paragraph may be referred to as the Youth, Peace, and Security Fund.8.Youth definedIn this Act, the term youth means individuals who have attained the age of 18 but have not attained the age of 30.